DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 11, Para. 5 have been fully considered but they are not persuasive. Applicant’s amendments to claims 29-30 do not overcome the cited 112 rejections.  Please see the revised rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear as to whether the claims are independent or dependent claims.  Claim 29 has been interpreted to include the limitations of 28, and claim 30 has been interpreted to include the limitations of claims 16 and 28.   The claims need to be rewritten into proper form.
Also, in claim 30, Applicant should insert a “:” after “comprising” in line 1, and insert “mobile” before application device in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 is directed to a system for the control of harmful organisms in a field, and includes the treatment map of claim 28 and a mobile application device.  Claim 28 is drawn to a treatment map.  Claim 29 does not further limit claim 28.  Instead, claim 29 is directed to a system and depends from claim 26.  It appears that the system for controlling harmful organisms in a field includes the treatment map, the treatment map does not include the system.  Applicant needs to properly list out all of the features of claim 28 to clearly include the features of the treatment map.  
Claim 30 is directed to a method for the control of harmful organisms in a field, and includes the treatment map of claim 28.  As written, claim 30 does not further limit claim 28.  Instead, claim 30 depends and further limits claim 16.  Therefore, the limitations of the treatment map of claim 28 should be listed out to be clearly included in claim 30 to be in proper dependent form.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For instance, in claim 29, does Applicant mean: 
“The system of claim 26, further comprising: 
a treatment map that indicates which subareas of a field for the cultivation of a crop plant are to be treated with a plant protection agent in order to prevent the dispersal of the harmful organisms and/or to control harmful organisms, wherein the treatment map has been created based on a subarea-specific prediction of the infestation risk of the field with one or more harmful organisms for a current cultivation period, and 
optionally, the treatment map has been created and/or adapted based on conditions predicted for a time of the planned treatment with regard to weather, a development state of the crop plant, and/or environmental factors; and 
a mobile application device, wherein the mobile application device comprises: 
means for applying one or more plant protection agents, a positioning system and a computer, 
wherein the computer is set up such that the computer can read the treatment map into a working memory of the computer and actuate the means for applying one or more plant protection agents, so that plant protection agent is applied when the application device is located at a location for which location it is stated in the treatment map that plant protection agent is to be applied there.”?
Similar changes should be made to claim 30. 
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-28 are allowed.
Claims 29-30 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 16, the closest available prior art does not disclose: 
A method for the control of harmful organisms in a field, comprising: 
determining a subarea-specific prediction of the infestation risk to the crop plants with harmful organisms for a current cultivation period, the prediction is made based on the first infestation map and/or a second infestation map,  
creating a treatment map, wherein the treatment map indicates which subareas of the field are to be treated, the treatment map being further created based on the prediction of the infestation risk for the current cultivation period, as claimed.
Relative to claim 26, the closest available prior art does not disclose: 
A system for the control of harmful organisms in a field in which crop plants are grown, comprising: 
means for predicting the infestation risk of the crop plants with harmful organisms for a current cultivation period, based on:
a first or second infestation map, the subarea-specific information on a state of development of the crop plants, and/or subarea-specific environmental factors, and weather information, and a
means for creating a treatment map that indicates which subareas of the field are to be treated, the treatment map is created based on the prediction of the infestation risk for the current cultivation period, as claimed.

Relative to claim 27, the closest available prior art does not disclose: 
A computer program product comprising:
in the one or more infestation maps, subareas in the field indicate that: 
a past cultivation period with harmful organisms has been observed, and/or 
an infestation with harmful organisms in a current cultivation period has been observed;
the program code causes the computer to calculate subarea-specific risks for an infestation of the crop plants with harmful organisms for the current cultivation period, the calculation being made based on the following:
-digital infestation map(s), 
-subarea-specific information of a state of development of the crop plants, 
-subarea-specific environmental factors, and/or 
-weather information,
-the program code further causes the computer to create a digital treatment map and output it in digital form to a user, the treatment map indicates which subareas of the field are to be treated, as claimed. 

Relative to claim 28, the closest available prior art does not disclose: 
A treatment map, wherein the treatment map indicates which subareas of a field for the cultivation of a crop plant are to be treated with a plant protection agent in order to prevent the dispersal of harmful organisms and/or to control harmful organisms;
the treatment map has been created based on a subarea-specific prediction of the infestation risk of the field with one or more harmful organisms for a current cultivation period, and 
the treatment map is optionally created and/or adapted based on conditions predicted for a time of a planned treatment of the subareas with regard to weather, a development state of the crop plant, and/or environmental factors, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655